United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1056
                                    ___________

JoAnn Parker,                            *
                                         *
                   Appellant,            * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Arkansas.
                                         *
City of Little Rock,                     *      [UNPUBLISHED]
                                         *
                   Appellee.             *
                                    ___________

                               Submitted: June 21, 2001

                                   Filed: June 22, 2001
                                    ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

       JoAnn Parker appeals the district court's partial grant of summary judgment for
the City of Little Rock in her employment discrimination suit, and an adverse jury
verdict on the remainder of her claims. Having reviewed the record and the parties'
briefs, we reject Parker's arguments on appeal. We thus affirm the district court's
summary judgment order and the entry of judgment on the jury's verdict. See 8th Cir.
R. 47B. We also deny Parker's pending motion.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-